Exhibit 10.2

 

 

 

 

 

 

 

[ex10-2img001.jpg]

 

 

 

 

 

 

Terms and Conditions

 

Sept 6, 2012 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIALITY AND PROPRIETARY NOTE

This item is the property of Xplore Technologies Corp., Austin, Texas and
contains confidential and trade secret information. This item may not be
transferred from the custody of Xplore, except as authorized by Xplore and then
only by way of loan for limited purposes. It must not be reproduced in whole or
in part and must be returned to Xplore upon request and in all events upon
completion of the purpose of the loan. Neither this item nor the information it
contains may be used by or disclosed to persons not having a need for such use
or disclosure without prior written consent of Xplore. 

 

 
1

--------------------------------------------------------------------------------

 

 

 

Xplore Supplier Agreement Terms and Conditions (“Agreement”)

 

Section I: Special Development Terms -

 

This Agreement is between Ubiqconn Technology, Inc. (“Ubiqconn”) and Xplore
Technologies Corp. (“Xplore” or “Xplore Technologies”). The parties agree as
follows:

 

Purpose: This Agreement sets forth the terms and conditions for the mutual
development and manufacturing by Ubiqconn of two new Xplore products (the
“Products”), known as “Tomcat” and “Bobcat.”

 

Non-Disclosure: 

 

Ubiqconn and Xplore Technologies agree to abide by the terms and conditions set
forth in the Mutual Confidentiality and Non-Disclosure Agreement (“NDA”), dated
as of June 28, 2012, executed by both parties. The NDA shall apply to the
subject matter of this Agreement and is hereby incorporated by reference into
this Agreement.

 

Intellectual Property: 

 

Ubiqconn has all right, title and interest to any intellectual property included
within the Products manufactured pursuant to this Agreement that Ubiqconn
presented or used as an existing design in its uPad, Carpo or other existing
products (“Ubiqconn Property”). Xplore has all right, title and interest to any
intellectual property included within its designs used in the Products (“Xplore
Property”). Neither party is granted an unrestricted license for any product
utilizing the other party’s intellectual property under this Agreement other
than a mutual license granted to each party for the joint development of the
Products solely for Xplore by Ubiqconn.

 

Limitations on Competing Products:

 

 

 

 

 

 

 

 

 

 

 

 
2

--------------------------------------------------------------------------------

 

 

Pre-Existing Material:

 

If either party creates and/or owns any Material (as defined below) prior to the
date of the execution of this Agreement or independently of its performance
under this Agreement (“Pre-existing Material”): (a) such party (“owning party”)
shall solely own such Pre-existing Material (subject to any right of any third
party), notwithstanding disclosure or delivery to the other party of such
Pre-existing Material; (b) the owning party shall have the right to obtain and
hold in its own name all Intellectual Property Rights (as defined below) that
may be available in (or result from) such Pre-existing Material; and (c) the
other party shall have no license, sub-license, right or immunity, either
directly or indirectly, or by implication, estoppels or otherwise, under such
Intellectual Property Rights, except as expressly provided elsewhere in this
Agreement or in a separate written agreement. “Material” means: (i) any work of
authorship, idea, procedure, process, system, method, concept, principle,
discovery, invention, art, machine, manufacture, composition of matter,
material, improvement, formula, pattern, device, compilation, information, list,
article, code, matter, program, technique, apparatus, algorithm, design,
circuitry, hardware, firmware, software, product or data, irrespective of
whether patentable or copyrighted or neither, including without limitation
customer or client lists or customer or client information; and (ii) any
portion, copy and extract of such Material, irrespective of its media or whether
in tangible or intangible form. “Intellectual Property Rights” means any patent,
trade secret, confidential Material, know-how, maskwork right, copyright (e.g.,
including any moral right), and any other intellectual property protection and
intangible legal right and interest, in any country.

 

License for Pre-existing Material:

 

To the extent Ubiqconn needs to use Xplore Technologies' Pre-existing Materials
to fulfill its obligations hereunder, Xplore Technologies hereby grants Ubiqconn
a worldwide, non-exclusive, non-transferable, royalty-free license to such
Pre-existing Materials exclusively for the purpose of developing and
manufacturing the Products.

 

New Developments:

 

Except for third party’s intellectual property, Ubiqconn Property, or Ubiqconn’s
existing intellectual property including, without limitation, Ubiqconn’s design
tools, methodologies, software, algorithms, or other means that may be used to
design production means or the processes by which the Products are manufactured,
assembled, or tested, Ubiqconn agrees that all designs, plans, reports,
specifications, drawings and all other information and items of Xplore Property
made or conceived by Ubiqconn or by its employees, partners or associates during
the course of this Agreement alone or in conjunction with others shall be and
are assigned to Xplore Technologies as its sole and exclusive property
immediately upon the creation thereof. Upon Xplore Technologies’ request,
Ubiqconn agrees to provide reasonable assistance to Xplore Technologies, at
Xplore Technologies’ expense, to obtain patents for any such inventions,
including the disclosure of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, and
assignments, and all other instruments and papers which in accordance with any
competent government authorities’ or agencies’ request or applicable law or
regulations, that Xplore Technologies shall deem necessary to apply for and to
assign or convey to Xplore Technologies, its successors and assigns or nominees,
the sole and exclusive right, title and interest in such inventions, copyrights,
applications and patents. Ubiqconn agrees to obtain or has obtained written
assurances from its employees and contract personnel of their agreement to
substantially the same terms as contained herein with regard to confidential
information and such new developments.  

 

 
3

--------------------------------------------------------------------------------

 

 

Third Party Intellectual Property:

 

To the extent the Products include any third-party intellectual property,
Ubiqconn and Xplore Technologies will cooperate with each other to obtain an
adequate license from the relevant third-party or to find a proper solution to
allow Xplore Technologies to market the Products. 

 

 
4

--------------------------------------------------------------------------------

 

 

Section II: Business Terms 

 

 

1.

Ubiqconn agrees to provide Xplore with the development and manufacturing
services related to the Products described in the statements of work (“SOWs”)
attached to this Agreement as Exhibit A. Ubiqconn will manufacture the Products
according to the mutually agreed upon specifications for the Products as
specifically set forth in the SOWs.

2.

All purchase orders submitted by Xplore for the Products shall be in writing in
a form reasonably acceptable to Ubiqconn, and shall contain the following: (a)
identification of the Products to be purchased, (b) the quantity of Products to
be purchased, (c) requested delivery dates with an order lead time equal to or
greater than the order lead time set forth below, (d) destination, (e)
confirmation of price, (f) shipping method and (g) requested ex factory date.
All such purchase orders shall be governed exclusively by the terms and
conditions of this Agreement, and any terms or provisions on Xplore's purchase
order forms or the like, or Ubiqconn's acknowledgements thereof, that are
inconsistent with or additional to those contained in this Agreement shall have
no force or effect whatsoever.

3.

Payment Terms

 

●

Payment terms for purchase orders: ***** calendar days following shipment of the
Products.

 

●

Payment term for NRE fees: Xplore will pay Ubiqconn compensation for completion
of non-recurring engineering (“NRE”) services relating to the Products, as
detailed in the SOWs. Payment will be made in installments upon completion of
certain milestones, as further described in the SOWs. Each payment will be made
by telegraphic transfer (T/T) to Ubiqconn’s designated bank account. Failure by
Xplore to make timely payments hereunder may result in delays in the NRE
services schedule, for which Ubiqconn will not be held responsible.

 

●

Ubiqconn will provide NRE and tooling services to Xplore in relation to
development of the Products as detailed in the SOWs, consisting of respective
specifications of the Products and any AVL (meaning a list of authorized vendors
for components and parts to be used in the Products). Ubiqconn agrees that NRE
(including tooling and regulatory) fees are “not to exceed” the amounts provided
in the SOWs, and assume that no change has been made on the specifications or
AVL in the SOWs. If there are incremental NRE expenses (including tooling and
regulatory) for any reason solely and directly attributable to Ubiqconn, any
such expenses will be absorbed and paid by Ubiqconn. The specifications and AVL
included in the SOWs can only be modified upon written consent of both parties.
If the specifications or AVL are modified, or any services outside the scope of
the SOWs are requested by Xplore, Ubiqconn will provide Xplore with an updated
list of NRE services reflecting any changes in completion date, compensation,
and/or deliverables. Notwithstanding the above, if Xplore Technologies changes
the scope of the Products from that indicated in the SOWs, the incremental
expenses caused by the change in scope will be absorbed and paid by Xplore.

4.

TERM: This Agreement shall continue in force for an initial term of one (1) year
from the date of the execution of this Agreement (“Initial Term”) and shall
automatically renew for additional one (1) year terms (“Renewal Terms”) unless
either party provides written notice to the contrary to the other party at least
ninety (90) calendar days prior to the expiration of the Initial Term or any
Renewal Term.

5.

Ubiqconn will use its good faith efforts to initiate a cost reduction program on
its managed components (excluding parts assigned or consigned by Xplore), and on
transformation costs, relating to the Products. Initial pricing, as provided in
the SOWs, is based upon estimated purchases by Xplore of ***** units of each of
the Products, and includes estimated and firm material prices, as well as
recovery by Ubiqconn on development. Cost/price reductions on the first *****
units will be limited, but may be reviewed and addressed by the parties in good
faith based upon actual lot size purchase orders, major component price changes,
and other factors.

6.

For additional orders beyond the initial ***** units for each of the Products,
pricing in the SOWs is based upon an acceptable tiered volume model for the
Products that is subject to cost of materials and MVA (material value add), such
that Ubiqconn is expected to deliver cost reductions to meet or exceed the
guidelines in the following table.

 

 

 
5

--------------------------------------------------------------------------------

 

 

 

******

*************

********* ********* ********* ****** *** ****

***

******

*** ****

***

 

7.

Pricing for all Products is subject to the following additional terms and
conditions:

  ● Ubiqconn will supply to Xplore the costs of key modules/key parts of the
Products which are agreed by the parties quarterly.   ● Upon request by Xplore,
Ubiqconn will make commercially reasonable efforts to provide country of origin
data at the component level supplied by the vendors.   ● Prices of the Products
are to adjusted quarterly based on changes to materials, labor and tiered volume
achievements.   ● Upon consulting with Ubiqconn, Xplore may manage some
components source and pricing.  

●

Ubiqconn will supply Out of Scope (such as specification changes) charges to
Xplore quarterly, which charges may be paid as a separate charge or rolled into
the subsequent months product costs, at Xplore’s option.

 

●

All fixtures, programs, processes, tooling, and intellectual property
development related to Xplore Property becomes the property of Xplore. NRE and
tooling related to Xplore Property must be described in detail by Ubiqconn.

 

●

Xplore may request that tooling be transferred to another supplier. Xplore has
the option to purchase piece parts directly from Ubiqconn’s supply chain

 

●

Ubiqconn recognizes that Xplore has introduced certain components, suppliers and
subassemblies for the Products that are shared with Xplore’s other products,
including, but is not limited to, display assemblies, SSDs, AC adapters, Wi-Fi
cards, and WAN cards.

 

●

Any Ubiqconn’s rebates or refunds resulting from Xplore material purchases which
are in compliance with purchase rules set forth by such component suppliers will
be considered by Ubiqconn in material price reductions offered to Xplore.

 

●

Ubiqconn will offer Xplore prices equal to or better than any other Ubiqconn
customer with similar volume.

 

●

Xplore is entitled to Ubiqconn’s prorated percentage share of any rebates and
volume based backend pricing offered to Ubiqconn by component suppliers through
quarterly cost reductions, provided that such rebate and volume-based backend
pricing is due to the quantities of components for purchase orders that are in
conformity with such supplier’s rebate or back-end policy. .

8.

Forecast – Limits of Liability

 

●

Xplore will supply Ubiqconn a ** month rolling forecast to be used for material
and capacity planning monthly. Ubiqconn will purchase materials from purchase
orders received from Xplore.

 

●

Xplore will place purchase orders with Ubiqconn for the Products quarterly,
which will include * months to a minimum of * months of the Products to be
purchased by Xplore, or to cover long lead non-cancellable & non-returnable
(“NCNR”) or customized parts not managed separately. The purchase orders are
irrevocable and non-cancellable without approval of Ubiqconn.

 

●

If purchase orders are rescheduled, delivery of the covered Products must be
within **** (*) months of original delivery date.

 

●

Except as specified in this Agreement, NCNR) parts are identified and provided
in Exhibit B, which will be updated quarterly by both parties.

 

●

If any purchase orders are canceled during a quarter with Ubiqconn’s consent,
the limits of Xplore’s liability are:

1.     The total value of unique raw materials (every effort will be made to use
or return raw materials), WIP, finished goods resulting from the cancelled
purchase orders.

 

 
6

--------------------------------------------------------------------------------

 

 

2.     NCNR components (including but not limited to PCBA, Motherboard,
more-than-3-month long lead time parts or customized parts, or unique parts
which are used only for the products without usage for Ubiqconn’s other
customers) – ***% for total requirements as per purchase order.

3.     *% material handling fees on components and assemblies that do not
include material burdens already such as WIP and finished goods.

 

9.

Lead-time - Ubiqconn agrees to the following:

 

●

Production lead-time – * working days or less, notification released by Xplore
to shipment.

 

●

Warranty and out of warranty repair lead-time – 5 business days or less after
Ubiqconn’s receipt and test of the returned Product for warranty repair; 5
business days or less after Ubiqconn’s receipt and test of the returned Product
and Xplore’s acceptance of the repair charge quotation provided by Ubiqconn for
out of warranty repair.

 

●

Failure analysis – * business days or less, provided that the returned Product
and/or relevant documents or materials shall be reasonably satisfied to Ubiqconn
to carry out such failure analysis by Ubiqconn.

 

●

Capacity - Ubiqconn agrees to arrange its human resources/labor to provide the
following flexibility to take additional orders or support reschedule based on
then materials availability (“+” means order increasing; “-”means order
reschedule):

1.     Increase inside 4 weeks + **%

2.     Inside 5-12 weeks +/- **%

*The provisions on capacity increases and rescheduling is in conjunction with
the limits of liability and pricing sections previously outlined.

 

10.

Quality:

●     PCBA’s minimally comply with IPC 610A, Class II.

●     Specific quality and test plans for custom products may also be applicable
and binding on acceptability.

●     Minimum general quality levels: (individual goals are to be detailed in
SOP plans, see section 10 paragraph 1)

 

1.

*******************************************************************************

 

2.

*****************************************************************************************

 

3.

*****************************************

11.

Warranty and Out of Warranty Service/Repair:

 

●

Ubiqconn warrants that the Products will free from defects in materials and
workmanship for a period of up to ** months, at Xplore option, from the date of
shipment. Ubiqconn’s warranty does not cover cosmetic parts, packing materials,
consumable items, normal wear and tear, external damage or harm to the Products
(such as, for example, unusual physical stress, power failure or unusual
environmental conditions, or damage during transportation after delivery), the
serial number of the Product, bar code, MFG code, or the label of the Products
being destroyed, altered or otherwise rendered illegible, any defect in the
components or parts provided in any manner by Xplore (such as, consigned parts,
buy-sell parts, assigned parts, or Xplore-installed/attached parts), customer
abuse, customer software/image and verified NTF.

 

●

Ubiqconn, at its option, will either repair or replace any defective Products
returned to Ubiqconn by Xplore.

 

●

Replacement is on an advanced replacement basis if regional repair of a
defective Product is not available.

  

 
7

--------------------------------------------------------------------------------

 

 

 

●

Warranty and out of warranty repair on the Products are to be performed by
Ubiqconn in its regional facilities in North America and Europe.

 

●

Ubiqconn will perform ongoing out of warranty repair support for ** months after
the last unit of the Products ships, with necessary repair charge and materials
cost paid by Xplore.

 

●

Any Products that is found to be Dead on Arrival (“DOA”) during the first **
days from the receipt of the Products by Xplore’s customer (the maximum not
exceeding ** days from the delivery of the Products by Ubiqconn) will be
replaced by Ubiqconn at its sole expense. DOA will not apply to Products due to
shipping damage, improper installation or operation, misuse, abuse,
manipulation, alterations or repair attempts, disassembly, external damage,
defective assigned parts by Xplore, accidents, fire, floods, and acts of God.

 

●

Field failure data will be monitored, trended and provided by Xplore quarterly
or as needed by Ubiqconn.

 

●

Epidemic Failure: Ubiqconn will use its commercially reasonable efforts to
resolve deficiencies, up to and including field swaps and repairs at Ubiqconn,
for “Epidemic Failure,” as defined below for quarterly and annual periods.

 

o

Trigger points for Epidemic Failure:

 

■

Quarterly failure rates are to be greater than or equal to **% of Products
deployed in a quarter with DOA rates for a particular singular defect and
greater than or equal to *% of the Products deployed in a 12 month period for
all manufacturer’s defects.

 

■

Annual field failure rates are to be no greater than or equal to **%of products
deployed in a quarter with rates for a particular singular defect no greater
than or equal to *% of the product deployed in a quarter for all manufacture’s
defects.

 

●

Out of warranty repair pricing is to be in a simplified 3 tiered format to
enable covering a target of **% of returns by Xplore’s customers.

12.

Test:

 

●

Ubiqconn is responsible for fixture, program development costs and spares.
Ubiqconn is responsible for maintenance, debug tools, meters, scopes, DFT and
support.

 

●

Failure analysis: Tools, processes, root-cause determination and resolution
other than responsibilities detailed above are the responsibility of the
Ubiqconn.

13.

Controlled processes and documents:

 

●

A manufacturing, quality and test plan (SOP) described in the SOWs will be a
required document supplied by the Ubiqconn for each assembly built. The SOP will
be a living document that describes in detail the current manufacturing process,
equipment sets, chemistries, data collection points, tested components, test
plan and other pertinent data. This plan will be considered a controlled
document with changes to this plan requiring approval by both parties. This
document is subject to quarterly compliance audit.

 

●

All Ubiqconn documents, schematics, authorized vendor lists, drawings, program
data, CAD files, engineering change documents and other similar documents are
subject to specific change control processes.

14.

Ubiqconn will provide sufficient operating reports, as defined by Xplore and
accepted by Ubiqconn, that provides data driven metrics on Quality, Cost,
Continuity of Supply, Technologies/Time to Volume and Service.

15.

Ubiqconn will assign sufficient business team resources ample enough to
introduce new products, transition products and to support Xplore’s on-going
production. A single point of contact person will be assigned to head this team
and manage this business.

16.

Ubiqconn will actively participate in Xplore’s Quarterly Business Review on an
alternating visit cycle.

17. Ubiqconn is to incorporate and use in the manufacturing process “forced
routing” on all assemblies manufactured and shipped for Xplore. This forced
routing process shall be in place minimally from kit staging to shipment and
require process adherence and validation at all major process points in the
manufacturing process before allowing the Products to pass to the next process
sequence.

  

 
8

--------------------------------------------------------------------------------

 

 

18.

Ubiqconn is to maintain and provide assembly data in “parent children”
relationships on all Products manufactured for Xplore. This data shall minimally
consist of part number, serial number, revision control number for both the
parent and children “primary” assemblies and components.

19.

Ubiqconn will be capable of direct shipping and configuring Products to enable
direct ship to Xplore’s end customer or ship to Xplore stock at our discretion.
(Min. lot sizes for direct ship are expected and are to be determined)

20.

Build configurations, order data, parent children data and shipment data is to
be supplied to Xplore by Ubiqconn in XML format for both input and output data.

 

 

Section III: General Legal Provisions:

 

TERMINATION: In the event of any material breach of this Agreement, the
non-breaching party may terminate this Agreement by giving thirty (30) calendar
days prior written notice by certified mail or Express Mail with proof of
delivery, to the other party; provided, however, that this Agreement shall not
terminate if the other party cures the breach prior to the expiration of such
thirty (30) calendar day period, or if such breach cannot be cured within such
thirty (30) calendar day period, the other party has taken reasonable steps
within such thirty (30) calendar day period to cure the breach and thereafter
cures such breach as soon as practicable, but not to exceed 30 calendar days.

 

This Agreement may be terminated by either party upon 120 days written notice to
the other.

 

TERMINATION FOR INSOLVENCY

This Agreement shall terminate, upon notice by either party, (i) if the other
party files voluntary bankruptcy proceedings, (ii) if involuntary insolvency,
receivership or bankruptcy proceedings, are instituted against the other party
and are not dismissed within 120 calendar days of such institution, (iii) upon
the other party's making an assignment for the benefit of creditors or, (iv)
upon the other party's dissolution or ceasing to do business.

Comment explanation: We don’t care if this is in or not as there is no effect of
termination other than for cause, “term expiration or 120 days written notice
cancellation terms all ready in agreement.

 

EFFECT OF TERMINATION

 

Upon termination of this Agreement:

 

 

a)

Xplore Technologies shall pay invoices for services provided by Ubiqconn
according to payment terms in this Agreement. Upon termination, Ubiqconn has 15
business days to submit invoices for services not already invoiced;

 

b)

The parties shall facilitate the transfer of all property, inventory, tooling,
products, equipment, and technical data then being held back to the original
owner, be it Ubiqconn or Xplore Technologies, however no such return of
materials is required if the materials or work product are developed pursuant to
this Agreement. The property transfer shall be completed within 30 days from the
date of the termination of this Agreement;

 

c)

Ubiqconn shall immediately return all original design drawings, copies of
drawings, specifications, written descriptions, and other recorded technical
information of Xplore Property furnished pursuant to this Agreement;

 

d)

Ubiqconn shall cease to use the documentation and information provided to it by
Xplore Technologies pursuant to the provisions of this Agreement; and

 

e)

Except as required for Xplore Technologies to provide support services to
End-Users and for Ubiqconn to execute any right granted under this Agreement
(including intellectual property), upon termination of this Agreement for any
reason, each party shall return to the other party, or destroy and certify as to
such destruction, all Confidential Information, and Documentation of the other
party in its possession.

  

 
9

--------------------------------------------------------------------------------

 

 

GOVERNING LAW

This Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the laws of Singapore, without
regard to its conflicts of law’s provisions, and in no event shall this
Agreement be governed by the United Nations Conventions on Contracts for the
International Sale of Goods.

 

If the parties are unable to resolve all issues in dispute arising from this
Agreement, the parties agree that the remaining issues in dispute shall be
submitted to the exclusive jurisdiction of the Courts of Singapore.

 

RELATIONSHIP OF PARTIES: The parties are independent contractors, and this
Agreement will not be construed to create any employment, partnership, joint
venture, franchise, master-servant, or agency relationship between the parties.
Neither party is authorized to bind the other party, act as an agent for the
other party, or otherwise act in the name of or on behalf of the other party.

 

LIMITATION OF LIABILITY

SUBJECT TO THE LAST SENTENCE OF THIS PARAGRAPH, BUT NOTWITHSTANDING ANYTHING TO
THE CONTRARY ELSEWHERE IN THIS AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY
LAW: (a) EACH PARTY’S LIABILITY UNDER THIS AGREEMENT SHALL BE LIMITED TO DIRECT,
ACTUAL DAMAGES; AND (b) UNDER THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY
HAVE ANY LIABILITY FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY AND SPECIAL DAMAGES) INCLUDING, BUT NOT LIMITED TO, LOSS OF USE,
BUSINESS INTERRUPTIONS AND LOSS OF PROFITS OR REVENUE, IRRESPECTIVE OF WHETHER
THE PARTY THAT IS OTHERWISE LIABLE HAS ADVANCE NOTICE OF THE POSSIBILITY OF ANY
SUCH DAMAGES, AND NOTWITHSTANDING FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.
NOTWITHSTANDING THE FOREGOING, THIS PARAGRAPH DOES NOT LIMIT A PARTY’S LIABILITY
FOR BREACH OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION OR INTELLECTUAL
PROPERTY.

 

 

ENTIRE AGREEMENT

This Agreement and any Exhibits hereto sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them. This Agreement may not be modified or
amended except in a writing signed by a duly authorized representative of each
party.

 

NOTICES

Any and all notices and other communications necessary or desirable to be served
in connection with this Agreement shall be in writing and shall be either sent
by registered mail, return receipt requested, postage prepaid, addressed to the
intended recipient at the address for such intended recipient set forth below,
or sent to facsimile telecopier to the intended recipient at the facsimile
telecopier for such intended recipient set forth below. The addresses and
facsimile telecopy for the parties hereto are as follows: or to such other
addresses or facsimile telecopier numbers as either party hereto may designate
for itself from time to time in a notice served upon the other party hereto in
accordance herewith. Any notice sent by facsimile telecopy as provided above
shall be deemed delivered on the next business day following confirmation of
successful transmission of such notice by the transmitting facsimile telecopy
system. Any notice sent by mail as provided above shall be deemed delivered on
the third (3rd) business day next following the postmark date which it bears.

 

FORCE MAJEURE

Except for the obligation to make payments, non-performance of either party
shall be excused to the extent the performance is rendered impossible by strike,
fire, flood, governmental acts or orders or restrictions, component shortages or
any other reason where failure to perform is beyond the reasonable control of
and is not caused by the negligence of the nonperforming party (each a “Force
Majeure Event”) provided, however, that the party so affected shall take all
reasonable steps to avoid or remove such cause of non-performance and shall
resume performance hereunder with dispatch whenever such causes are removed.
Notwithstanding the foregoing, if a Force Majeure Event continues for more than
30 consecutive days, the other party may terminate this Agreement. 

 

 
10

--------------------------------------------------------------------------------

 

 

CONFLICT

Notwithstanding any other provision contained herein, in the event of any
conflict between the terms and conditions of this Agreement and any Exhibits
and/or appendices attached hereto or referenced herein, the terms and conditions
of this Agreement shall control and prevail.

 

SEVERABILITY

If any provision of this Agreement is held by a court of competent jurisdiction
to be contrary to law, then the remaining provisions of this Agreement will
remain in full force and effect.

 

WAIVER

No delay or omission by either Party to exercise any right or power it has under
this Agreement shall impair or be construed as a waiver of such right or power.
A waiver by any party of any breach of any covenant or provision of this
Agreement shall not be construed to be a waiver of any succeeding breach of any
other covenant or provision. All waivers must be in writing and signed by the
party waiving its rights.

 

BENEFIT

This Agreement shall inure to the benefit of and are binding upon the parties
hereto and their respective successors and permitted assigns. Neither party
hereto shall have any right to assign or delegate its rights or obligations
hereunder except that a party hereto may assign or delegate its rights including
any license granted herein or obligations hereunder (a) to the extent that the
other party hereto shall have expressly consented to such assignment or
delegation, which consent may be granted or withheld at such other party’s
discretion, (b) to any entity which controls, is controlled by, or is under
common control with such party, and (c) to any person or entity acquiring all or
substantially all of such party’s assets as are associated with the business
that is the subject matter of this Agreement, whether by purchase, merger,
acquisition of shares, or other means.

 

Approvals:

 

Xplore Technologies, Inc. 

 

Ubiqconn Technology, Inc.

 

                /s/ Steven Linahan for Mark Holleran   /s/ Begonia
Tsui                   Mark Holleran   Begonia Tsui   President   CEO &
President           Date: September 6, 2012   Date: September 6, 2012  

 

 

 

 
11

--------------------------------------------------------------------------------

 

 

Exhibit A

Statement of Work (“SOW”) of Tomcat and Bobcat

See attached documents dated Aug 30, 2012

 

[Not Included]

 

 

 


--------------------------------------------------------------------------------

 

  

Exhibit B

NCNR Components

 

[Not Included]

 

 

 


--------------------------------------------------------------------------------

 

 

 

Amendment to Supplier Agreement Terms and Conditions

 

This Amendment to Supplier Agreement Terms and Conditions (the “Amendment”) is
made and entered into on June 13th, 2013 (the “Effective Date”) by and between
Ubiqconn Technology, Inc., (hereinafter referred to as “Ubiqconn”); and Xplore
Technologies Corp., (hereinafter referred to as “Xplore”). Ubiqconn and Xplore
are collectively referred to as the “Parties”.

 

WHEREAS:

 

 

A.

On September 6th, 2012, Ubiqconn and Xplore entered into a Supplier Agreement
Terms and Conditions (the “Agreement”);

 

B.

The Parties desire that the Agreement will be amended in accordance with the
paragraph of “ENTIRE AGREEMENT” under Section Ⅲ: General Legal Provision of the
Agreement by this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants hereinafter set forth, the Parties hereto do mutually agree as
follows:

 

1.

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to in the Agreement.

 

2.

Amendment of Non-Disclosure. The paragraph of “Non-Disclosure” under Section Ⅰ:
Special Development Terms of the Agreement shall be deleted in its entirety and
replaced with the following:

 

Ubiqconn and Xplore Technologies agree to abide by the terms and conditions set
forth in the Mutual Confidentiality and Non-Disclosure Agreement (“NDA”), dated
as of June 28, 2012, executed by both parties. Except for any usage authorized
by the terms of the NDA or this Agreement, Ubiqconn will not disclose Xplore’s
Confidential Information including Products information, specifications, key
parts list, industrial design/photo, or samples to any third party without prior
approval by Xplore. The NDA shall apply to the subject matter of this Agreement
and is hereby incorporated by reference into this Agreement.

 

3.

Amendment of Competing. The paragraph of “Limitations on Competing Products”
under Section Ⅰ: Special Development Terms of the Agreement shall be deleted in
its entirety and replaced with the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Amendment of Payment of Purchase Orders. The paragraph of “Payment terms for
purchase orders” of sub-section 3, “Payment Terms” under Section Ⅱ: Business
Terms of the Agreement shall be deleted in its entirety and replaced with the
following:

      Payment terms for purchase orders: ***** calendar days following shipment
of the Products. Products include EVT, DVT, and PVT systems.

  

5.

Amendment of NRE Fees. The paragraph of “Payment terms for NRE fees” of
sub-section 3, “Payment Terms” under Section Ⅱ: Business Terms of the Agreement
shall be deleted in its entirety and replaced with the following:

     

Payment term for NRE fees: Xplore will pay Ubiqconn compensation for completion
of non-recurring engineering (“NRE”) services relating to the Products, as
detailed in the SOWs. Payment will be made in installments upon completion of
certain milestones, as further described in the SOWs. Each payment will be made
by telegraphic transfer (T/T) to Ubiqconn’s designated bank account. Failure by
Xplore to make timely payments hereunder may result in delays in the NRE
services schedule, for which Ubiqconn will not be held responsible. For the
Tomcat project, after the 1st **** units delivered by Ubiqconn, Ubiqconn agrees
to rebate $** for each from **** unit until all NRE fees of Tomcat is refunded.

  

6.

Continued Effectiveness. Except as otherwise provided herein, all terms and
conditions of the Agreement shall remain in full force and effect.

  

 
2

--------------------------------------------------------------------------------

 

 

7.

Governing Law. This Amendment shall in all respects be governed by and construed
in accordance with the laws of Singapore, without regard to conflicts of law
provisions thereof.

 

8.

Counterparts. This Assignment Agreement will be executed in two counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the date first above written.

 

Ubiqconn Technology Inc

Xplore Technologies Corp.

   

Signature:

/s/ Begonia Tsui                           

Signature:

/s/ Steve Linahan                  

By: Begonia Tsui

By: Steve Linahan

Title: CEO

Title: Vice President, Operations

Date: 7/3/2013

Date: 7/2/2013

 

 

 

 3